PER CURIAM.
This interlocutory appeal is from an order entered January 28, 1958 and recorded in Chancery Order Book 1822, Page 541 in the office of the Clerk of the Circuit Court, Dade County, Florida. The court has heard argument of counsel at the bar, considered the record and briefs of the respective parties in this cause and concludes that there was no abuse by the lower court of its judicial discretion. Accordingly, the order appealed from is affirmed.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.